 1   RICHARD R. GRAY, Bar No. 71030
     rgray@littler.com
 2   NATHANIEL H. JENKINS, Bar No. 312067
     njenkins@littler.com
 3   LITTLER MENDELSON, P.C.
     500 Capitol Mall
 4   Suite 2000
     Sacramento, CA 95814
 5   Telephone: 916.830.7200
     Fax No.:      916.561.0828
 6
     Attorneys for Defendant
 7   CLEARCAPITAL.COM, INC.

 8   TIMOTHY J. GONZALES, Bar No. 234923
     tg@brockgonzales.com
 9   CHRISTOPHER P. BRANDES, Bar No. 282801
     cb@brockgonzales.com
10   SEAN T. COOK, Bar No. 318952
     sc@brockgonzales.com
11   BROCK & GONZALES, LLP
     6701 Center Drive West, Suite 610
12   Los Angeles, CA 90045
     Telephone: 310.294.9595
13   Facsimile: 310.961.3673

14   Attorneys for Plaintiff
     MARLISHA BROWN
15

16
                                IN THE UNITED STATES DISTRICT COURT
17
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
18
     MARLISHA BROWN,                            Case No. 2:19-CV-00029-KJM-KJN (PS)
19
                       Plaintiff,               JOINT STIPULATION AND
20                                              ORDER TO STAY ALL PROCEEDINGS
            v.                                  PENDING RESOLUTION OF
21                                              ARBITRATION
     CLEARCAPITAL.COM, INC.
22                                              Complaint Filed: January 4, 2019
                       Defendant.
23

24

25

26
27

28
 1                                               STIPULATION

 2                  Plaintiff MARLISHA BROWN (“Plaintiff”) and Defendant CLEARCAPITAL.COM,

 3   INC. (“Defendant”) hereby stipulate and agree to stay all proceedings pending resolution of arbitration

 4   as follows:

 5                  WHEREAS, Plaintiff was hired for employment with Defendant in or about April

 6   2015;

 7                  WHEREAS, on or about April 29, 2015, and again on or about February 13, 2017,

 8   Plaintiff entered into an arbitration agreement with Defendant wherein she agreed to submit any and

 9   all claims arising out of her employment relationship to binding arbitration (the “Arbitration

10   Agreement”);

11                  WHEREAS, on January 4, 2019, Plaintiff initiated a lawsuit against Defendant in the

12   United States District Court, Eastern District of California, by filing a complaint for damages (Case

13   No. 2:19-CV-00029-KJM-KJN); and

14                  WHEREAS, all parties have agreed to submit the claims pending in this matter to

15   arbitration pursuant to the terms of the Arbitration Agreement;

16                  WHEREAS, Plaintiff agrees that Defendant will not file a responsive pleading in the

17   instant action, and will instead submit the instant action to arbitration; and

18                  WHEREAS, all parties have agreed that all proceedings in this matter should be stayed

19   pending the resolution of arbitration.

20                  THEREFORE, subject to the approval of this Court, it is hereby stipulated and agreed
21   by and between the Parties as follows:

22                  (1)     Plaintiff shall submit the Instant Action to binding arbitration; and

23                  (2)     Defendant shall not file a responsive pleading in the Instant Action.

24

25                  SO STIPULATED.

26
27

28

                                                        2.
 1   Dated:   June 5, 2019

 2

 3                            /s/ Timothy J. Gonzales (approved on 6/5/19)
                              TIMOTHY J. GONZALES
 4                            CHRISTOPHER P. BRANDES
                              SEAN T. COOK
 5                            BROCK & GONZALES, LLP
                              Attorneys for Plaintiff
 6                            MARLISHA BROWN

 7

 8   Dated:   June 5, 2019

 9

10                                /s/ Nathaniel H. Jenkins
                                  RICHARD R. GRAY
11                                NATHANIEL H. JENKINS
                                  LITTLER MENDELSON, P.C.
12                                Attorneys for Defendant
                                  CLEARCAPITAL.COM, INC.
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                             3.
 1                                                   ORDER

 2            Having read and considered the parties’ recitals and stipulation, as set forth above, and good

 3   cause appearing wherefore, the Court HEREBY ORDERS all proceedings in this lawsuit now pending

 4   before the United States District Court, Eastern District of California will immediately be STAYED

 5   pending the resolution of the Parties’ arbitration.

 6

 7                   IT IS SO ORDERED.

 8
     Dated: June 6, 2019
 9

10

11

12
     SD, brown.29

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
